Citation Nr: 0403589	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-07 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for obstructive lung 
disease.

Entitlement to service connection for a laceration of the 
right little finger.

Entitlement to service connection for chronic conjunctivitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from September 1979 to 
September 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision by the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for bilateral hearing loss, 
obstructive lung disease, a laceration of the right little 
finger, and chronic conjunctivitis.

The Board has determined that further development is required 
with regard to the veteran's claim for entitlement to service 
connection for obstructive lung disease.  Accordingly, that 
claim is the subject of a remand at the end of this decision.  
This claim is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues of 
entitlement to service connection for bilateral hearing loss, 
a laceration of the right little finger, and chronic 
conjunctivitis has been obtained, and the VA has satisfied 
the duty to notify the veteran of the law and regulations 
applicable to these claims, the evidence necessary to 
substantiate these claims, and what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  The veteran does not currently have hearing loss in the 
right or left ear with the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz being 40 
decibels or greater; or auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
being 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test of less than 94 percent.

3.  The evidence of record does not reasonably show that the 
veteran's laceration of the right little finger had its 
origins in service.

4.  There is no evidence of record of a current diagnosis of 
chronic conjunctivitis.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2003).

2.  A laceration of the right little finger was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

3.  Chronic conjunctivitis was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 11 Stat. 2096 (2000) was 
enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  See also Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2003)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim for 
entitlement to service connection for bilateral hearing loss, 
a laceration of the right little finger and chronic 
conjunctivitis, and no further assistance is required in 
order to comply with the VA's statutory duty to assist him 
with the development of facts pertinent to these claims.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  
Specifically, the RO has obtained records corresponding to 
medical treatment reported by the veteran and has afforded 
him a VA examination to assess his claimed disorders.  There 
is no indication of additional relevant medical evidence that 
has not been obtained by the RO to date with regard to these 
claims.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in March 2001 and 
February 2002 letters.  See 38 U.S.C.A. § 5103A (West 2002).  
The Board notes that the decision being appealed in this case 
was issued in October 2001.  See Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004) (the United States 
Court of Appeals for Veterans Claims (Court) ruled that in 
order for notice to be valid under the VCAA it must be issued 
to the veteran prior to the issuance of a decision by the 
RO).  However, in this instance the Board finds that there is 
no prejudice to the veteran if the Board issues a decision at 
this time.  Both letters, which include a summary of the 
newly enacted provisions of 38 U.S.C.A. §§ 5103 and 5103A, 
also contain a specific explanation of the type of evidence 
necessary to substantiate the veteran's claims, as well as 
which portion of that evidence (if any) was to be provided by 
him and which portion the VA would attempt to obtain on his 
behalf.  The veteran has been afforded ample opportunity to 
take care of the evidentiary obstacles.  In response to the 
February 2002 letter, the veteran, in March 2002, 
specifically stated that he had no more evidence to submit in 
support of his claims.  The specific requirements for a grant 
of the benefits sought on appeal will be discussed in further 
detail below, in conjunction with the discussion of the 
specific facts of this case.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Service Connection for Bilateral Hearing Loss

Factual Background

Service medical records indicate that, at his August 1979 
entrance examination, the veteran's puretone thresholds were 
as follows:

 

The veteran's March 1984 re-enlistment examination report 
noted puretone thresholds as follows:

 

A June 1984 audiology report noted that puretone thresholds 
were as follows:

 


A March 1998 re-enlistment examination report noted that 
puretone thresholds were as follows:

 

A July 1993 re-enlistment examination report noted that 
puretone thresholds were as follows:

 

A March 1996 audiology report noted that puretone thresholds 
were as follows:

 

A May 1997 audiology report noted that puretone thresholds 
were as follows:

 

A March 1998 audiology report noted that puretone thresholds 
were as follows:

 

The veteran's February 1998 separation examination report 
noted that puretone thresholds were as follows:

 

A June 2001 VA fee basis audiology examination report noted 
that the veteran's puretone thresholds were as follows:

 

Speech recognition scores were noted to be 100 percent 
bilaterally.

Criteria

Service connection may be granted for any disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.  Sensorineural 
hearing loss may be presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

If a hearing loss is incurred while in service, it will be 
considered a disability for which service connection may be 
granted if the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 26 decibels or greater; 
or the speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Under the criteria set forth in 38 C.F.R. § 3.385, the 
veteran does not currently have a hearing loss that rises to 
the level of what can be considered a disability under the 
laws administered by the VA.  His June 2001 puretone 
thresholds indicate that he does not have an auditory 
threshold of 40 or greater in any of the frequencies in 
either ear.  Neither does he have auditory thresholds of 26 
or greater in at least three of the frequencies in either 
ear.  The veteran's speech recognition scores in June 2001 
were above 94 percent in both ears.  Therefore, the Board 
finds that the veteran's bilateral hearing loss does not 
qualify as a current disability for which service connection 
may be granted.  The veteran is always free to submit any 
evidence developed in the future documenting a hearing loss 
meeting the criteria under 38 C.F.R. §3.385, in an effort to 
reopen his claim.


III.  Service Connection for a Laceration of the Right Little 
Finger

Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment related to a laceration of any fingers 
on the right hand.

A June 2001 VA fee basis examination report noted that the 
veteran reported cutting his finger on a metallic chip during 
service.  He stated that the wound required packing.  The 
examiner noted that there was evidence of a tender, non-
disfiguring scar on the right little finger.  The diagnosis 
was status post-right little finger laceration with residual 
tender non-disfiguring scar.

VA treatment records from December 2001 to April 2002 do not 
document any treatment for complaints related to a laceration 
of the right little finger.

Analysis

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a competent medical diagnosis of status 
post right little finger laceration with residual tender non-
disfiguring scar.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (holding VA's interpretation of the provisions of 
38 U.S.C.A. § 1110 to require evidence of a present 
disability to be consistent with congressional intent); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits 
entitlement for service-related diseases and injuries to 
cases where the underlying in-service incident resulted in a 
disability).

The Board notes, however, that there is no evidence of record 
of an inservice injury or incident to which such diagnosis 
may be related.  Although the veteran maintains that he cut 
his finger on a metal chip, which required packing, there is 
no evidence of record to support his contention.  Service 
connection is not appropriately established solely on the 
basis of reported history and, under the facts of this case, 
the absence of any inservice documentation of the claimed 
injury is deemed of significant probative value.  
Accordingly, service connection for a laceration of the right 
little finger is denied.


IV.  Service Connection for Chronic Conjunctivitis

Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment related to conjunctivitis or any other 
eye disorder.

A June 2001 VA fee basis ophthomalogical report noted that 
the veteran reported a history of dry eyes with foreign body 
sensation and itching.  The examiner noted that there was no 
evidence of eye infection.  The diagnosis was mildly 
decreased vision due to astigmatism.

VA treatment records from December 2001 to April 2002 do not 
document any treatment for complaints related to chronic 
conjunctivitis.  A February 2002 VA treatment note did report 
that the veteran was being seen for a refraction.  A vertical 
nystagmus in the right eye was noted.

Analysis

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is 
now well-settled that in order to be considered for service 
connection, a claimant must first have a disability. In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service- 
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).

Having carefully examined all evidence of record in light of 
the applicable law, the Board has concluded that there is no 
probative evidence that the veteran currently has (or has 
ever had) chronic conjunctivitis.  As noted, Congress has 
specifically limited entitlement for service-connected 
disease or injury to cases resulting in disability.  See 38 
U.S.C. §§ 1110, 1131.  Since there is no medical evidence of 
the current existence of chronic conjunctivitis, or the 
presence of such a condition (or any disabling condition 
involving the eye) during service, service connection for 
such is not warranted.  Brammer, 3 Vet. App. at 225.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a laceration of the 
right little finger is denied.

Entitlement to service connection for chronic conjunctivitis 
is denied.


REMAND

Service medical records indicate that the veteran was treated 
for an upper respiratory infection in September 1979, August 
1984, March 1986, November 1990, February 1991, and October 
1996.  Service medical records indicate that the veteran was 
again treated for early viral bronchitis in May 1997.  In 
addition, a January 1995 service medical record indicates 
that the veteran tested positive for tuberculosis.  A January 
1995 chest x-ray was noted to show a normal chest.

VA treatment records note that the veteran was treated for 
complaints of chest congestion in December 2001 and an upper 
respiratory infection in April 2002.  A December 2001 chest 
x-ray report noted that there was no active pulmonary 
disease.

A June 2001 VA fee basis examination report noted a current 
diagnosis of obstructive lung disease based on the results of 
the veteran's pulmonary function tests.  However, the 
examiner did not offer an opinion as to whether the veteran's 
current lung disorder was in any way related to the various 
complaints noted during service.  Therefore, the Board finds 
that another VA examination is required in this instance.


Accordingly, the claim is REMANDED for the following:


1.  The veteran should be afforded a VA 
examination appropriate to determining 
the nature and etiology of any currently 
diagnosed lung disorder.  The claims 
folder and a separate copy of this remand 
should be made available to the examiner 
for review.  The examiner is asked to 
offer an opinion as to whether it is as 
likely as not that any currently 
diagnosed lung disorder had its origins 
during service.  The examiner is 
specifically asked to review the 
complaints noted in the veteran's service 
medical records, in conjunction with the 
post-service findings, in formulating an 
opinion. 

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The RO should take any steps 
necessary to insure compliance with the 
duty to notify the veteran under the 
VCAA.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



